Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of March 26, 2019, by and between PGT Innovations, Inc., a Delaware
corporation (the “Employer”), and Sherri Baker, an individual and resident of
the State of Texas (the “Employee”).

RECITALS:

Employer desires to employ Employee upon the terms and conditions set forth
herein, and the Employee wishes to accept such employment upon the terms and
conditions set forth herein including, without limitation, the nondisclosure and
noncompetition covenants and agreements of the Employee set forth in Sections 7
and 8 hereof, in order to cause Employer to provide Employee the Compensation
(as defined herein) and any rights to Termination Pay pursuant to Section 6.2
hereof.

AGREEMENT

In consideration of the foregoing and the mutual promises and covenants set
forth herein, the parties, intending to be legally bound, agree as follows:

1.    Definitions.

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.

“Affiliate(s)” means any Person, directly or indirectly controlled by, or under
common control with, the Employer or any other referenced Person.

“Agreement” means this Employment Agreement.

“Annual Performance Bonus” has the meaning set forth in Section 3.2 of this
Agreement.

“Benefits” has the meaning set forth in Section 3.1(b).

“Board of Directors” means the board of directors of PGT Innovations, Inc.

“Cause” means the occurrence of any of the following events during the
Employment Period: (a) conduct amounting to fraud or dishonesty against the
Employer or any Affiliate of the Employer; (b) the Employee’s intentional
misconduct, refusal or failure to follow the lawful directions of the chief
executive officer of the Company, or such other senior executive officer as the
Employee may report to from time to time (collectively, the “Senior Managers”)
or a breach of this Agreement; (c) intoxication with alcohol or drugs while on
the Employer’s property or while carrying out the business of the Employer;
(d) a conviction or plea of guilty or nolo contendere to a felony or to a
misdemeanor involving charges of embezzlement, fraud, stealing, theft or assault
or battery to others; (e) a material breach or violation of the Company’s code
of conduct, employee handbook or similar policies or rules that is reasonably
likely to expose the Company or any of its Affiliates to liability, including
without limitation, due to any forms of prohibited harassment; or (f) the
Employee’s failure to observe and comply with the requirements in Sections 7 or
8 hereof.

 

1



--------------------------------------------------------------------------------

“Compensation” means Salary and Benefits.

“Confidential Information” means any and all:

(a) trade secrets concerning the business and affairs of the Employer or any
Affiliate of the Employer, product or service specifications, data, know-how,
formulae, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, inventions and ideas, past, current, and planned research and
development, current and planned manufacturing, marketing or distribution
methods and processes, customer lists, prospective customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures (and
related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information), and
any other information, however documented, that is a “trade secret” either under
common law or as such term is defined by statute under the laws of any
applicable jurisdiction;

(b) information concerning the business and affairs of the Employer or its
Affiliates (which includes historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, personnel
training and techniques and materials), however documented; and

(c) notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Employer or Affiliates of the Employer, containing or
based, in whole or in part, on any information included in the foregoing.

“Disability” has the meaning set forth in Section 6.3.

“Employee Invention” means any idea, invention, technique, modification,
process, or improvement (whether patentable or not), and any work of authorship
(whether or not copyright protection may be obtained for it) created, conceived,
or developed by the Employee, either solely or in conjunction with others,
during the Employment Period, or a period that includes a portion of the
Employment Period, that relates in any way to, or is useful in any manner in,
the business then being conducted or proposed to be conducted by the Employer or
any Affiliate of the Employer, and any such item created by the Employee, either
solely or in conjunction with others, following termination of the Employee’s
employment with the Employer, that is based upon or uses Confidential
Information; provided, however, that any item so created by the Employee that is
based upon or uses Confidential Information that the Employee demonstrates was
or became generally available to the public, other than as a result of a
disclosure by the Employee, will not be deemed to be an Employee Invention for
any purposes.

 

2



--------------------------------------------------------------------------------

“Employer” is the entity identified on the first page of this Agreement and its
successors and assigns.

“Employment Period” means the term of the Employee’s employment with the
Employer.

“Good Reason” means the occurrence of any of the following events during the
Employment Period: (a) a material diminution of the duties or responsibilities
of the Employee; or (b) the assignment of the Employee to a worksite outside of
a fifty (50) mile radius from the Employer’s current headquarters; provided,
however, that none of the foregoing events or conditions will constitute “Good
Reason” unless: (i) Employee provides the Employer with written objection to the
event or condition within thirty (30) days following the occurrence thereof,
(ii) the Employer does not reverse or otherwise cure the event or condition
within thirty (30) days of receiving that written objection, and (iii) Employee
resigns her employment within thirty (30) days following the expiration of that
cure period.

“Incentive Amount” means the target amount payable to the Employee under the
Employer’s Annual Incentive Plan for the award period ending in the year in
which the termination of employment occurs.

“Noncompetition Agreement” means the agreements and covenants of the Employee
found in Section 8.2.

“Noncompetition Period” means a period of time equal to the Employment Period
plus two (2) years, unless this Agreement is terminated by the Employer without
Cause or by the Employee with Good Reason, in which case the Noncompetition
Period will be for a period of time equal to the Employment Period plus one
(1) year.

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.

“Proprietary Items” has the meaning set forth in Section 7.2(a)(iv).

“Salary” has the meaning set forth in Section 3.1(a).

2.    Employment Term and Duties.

2.1 Employment. The Employer hereby agrees to employ the Employee in the
position of Senior Vice President and Chief Financial Officer, effective as of
April 8, 2019, and the Employee agrees to accept and shall accept that
employment by the Employer, effective as of April 8, 2019, upon the terms and
conditions set forth in this Agreement.

2.2 Term. Subject to the provisions of Section 6, the term of the Employee’s
employment under this Agreement shall continue until terminated in accordance
with Section 6.

2.3 Duties. The Employee will serve as the Senior Vice President and Chief
Financial Officer of PGT Innovations, Inc., with duties and responsibilities
associated with and related to

 

3



--------------------------------------------------------------------------------

such position, and such other duties and responsibilities as the Employee may be
requested to perform by the Employer’s Senior Managers. The Employee will
(a) devote the Employee’s business effort, time, energy and skill (vacations and
reasonable absences due to illness excepted) as is necessary to fulfill the
duties of her position and those assigned by the Senior Managers, (b) use her
best efforts to promote the success of the business, and (c) cooperate fully
with the lawful requests of the Senior Managers in the advancement of the best
interests of the Employer and its Affiliates. During the Employment Period, the
Employee shall not be engaged in or provide services to any other business or
enterprise which interferes with the Employee’s performance of the Employee’s
job duties, and other obligations under this Agreement.

3.    Compensation.

3.1    Basic Compensation.

(a) Salary. The Employer shall pay to the Employee an annualized salary at a
rate of Three Hundred Fifty Thousand Dollars ($350,000) per year, subject to the
provisions of Section 6 and adjusted as provided below (the “Salary”), which
Salary will be payable in equal periodic installments in accordance with the
Employer’s customary payroll practices. The Salary will be reviewed by the
President and CEO of PGT Innovations, Inc. at least once each year and may be
adjusted by the Employer following such review and approval of any adjustment by
the Board of Directors. Any such adjustment in the Salary shall be made by, and
at the sole discretion and approval of, the President and CEO and the Board of
Directors, as the case may be, and, as adjusted, shall become the Employee’s new
“Salary” hereunder (unless and until further adjusted).

(b) Benefits. The Employee will be entitled to participate in such life
insurance, hospitalization and medical plans or insurance coverage, disability,
and other employee benefit plans, programs and policies of the Employer in
effect from time to time (collectively, the “Plans”), vacation and holidays (as
further provided in Section 5 below), and any other plan which may be made
available by the Employer to its key management employees from time to time in
the future, if, and to the extent that, the Employee is eligible under the terms
of such Plans. In addition, Employer will pay for Employee’s cost of COBRA
coverage during the ninety-day period following her hire date with Employer that
she must wait before becoming eligible to receive medical insurance coverage
through Employer. All of the plans, agreements, and undertakings of Employer set
forth above shall be called, collectively, the “Benefits.” Any Benefits
hereunder shall be subject to such local, state or federal tax reporting
requirements as maybe in effect from time to time. This Agreement will not limit
the Employer’s ability to amend, modify or terminate such Plans at any time for
any reason.

3.2    Annual Performance Bonus.

As additional incentive compensation for the services to be rendered by the
Employee pursuant to this Agreement, the Employee shall be eligible, each
calendar year, to receive a bonus (the “Annual Performance Bonus”), if and to
the extent that the performance metrics or other requirements that must be
satisfied in order for the Employee to receive the Annual Performance Bonus have
been achieved. The target amount of the Employee’s Annual

 

4



--------------------------------------------------------------------------------

Performance Bonus is sixty-five percent of the Employee’s Salary; provided that
the determination of whether to pay an Annual Performance Bonus, if any, and the
amount of any such Annual Performance Bonus, shall be determined by the Board of
Directors, in their discretion, on an annual basis. Any Annual Performance Bonus
that is due to the Employee hereunder shall be paid as soon as practicable, but
in no event later than 30 days following completion of the Employer’s audited
financial statements of the year to which the Annual Performance Bonus relates.

3.3    Equity Grants.

(a)    Special One-Time Equity Grant. On or about April 8, 2019, Employee will
receive a one-time grant of restricted stock units with a grant date value of
Three Hundred Six Thousand Dollars ($306,000). Those restricted stock units,
which will not have any performance restrictions or metrics associated with
them, and are expected to vest in three equal increments on each of the first,
second and third anniversaries of the grant date, subject to the terms of the
grant agreement between the Employee and the Employer.

(b)    Annual Equity Grant. During the first fiscal quarter of each year, or
such other time as the Board, in its discretion, may determine, the Employee
will receive an annual equity grant with a target value, measured as of the
grant date, equal to sixty-five percent (65%) of the Employee’s Salary (the
“Annual Equity Grant”). One-half of the Annual Equity Grant is expected to be in
the form of restricted stock units or restricted share units with no performance
restrictions or metrics associated with them, and which are expected to vest in
three equal increments on each of the first, second and third anniversaries of
the grant date. The other one-half of the Annual Equity Grant is expected to be
in the form of performance shares or performance restricted stock units, which
will have Board-determined performance restrictions and metrics associated with
them. The determination of how many of those performance shares or performance
restricted stock units have been earned will be made by the Board on or about
the first anniversary of the grant date, based on the financial performance of
the Company during the prior fiscal year, and any performance shares or
performance stock units deemed by the Board to be earned are expected to vest in
two equal increments on or about each of the second and third anniversaries of
the grant date. Notwithstanding any other provision of this Agreement to the
contrary, the determination of whether and when to make any Annual Equity Grant
to Employee, and the design, nature and amount of any such Annual Equity Grant,
shall be determined by the Board in its discretion. All Annual Equity Grants to
Employee shall be subject to the terms of the grant agreement between Employer
and Employee.

3.4    Relocation Payment and Temporary Housing Reimbursement

Employer shall pay Employee a one-time relocation payment in the amount of
Eighty Thousand Dollars ($80,000) no later than thirty days after Employee has
permanently relocated her primary residence to Sarasota County, Florida. In
addition, Employer shall reimburse Employee for her temporary housing costs, in
an amount of up to Two Thousand Five Hundred Dollars ($2,500) per month, for a
maximum of four months.

 

5



--------------------------------------------------------------------------------

4.    Facilities and Expenses.

The Employer will furnish the Employee with office space, equipment, supplies,
computer and facsimile equipment, telephones (including cellular telephone), and
such other facilities, support staff and personnel as the Employer deems
necessary or appropriate for the performance of the Employee’s duties under this
Agreement. The Employer will reimburse the Employee for reasonable business
expenses incurred by her on behalf of the Employer in the performance of her
duties; provided, that Employee furnishes to Employer documentation of such
expenses as is required by the Internal Revenue Service and the Employer’s
internal policies, as well as such other documentation as the Employer may
request. In addition, the Employer will reimburse the Employee or otherwise
provide and pay for all professional affiliation expenses incurred by the
Employee that have been pre-approved by the Employer. The Employee must file
authorization requests, to the extent required by the Employer’s employment
policies and, in all instances, expense reports with respect to such expenses in
accordance with the Employer’s policies.

5.    Vacations and Holidays.

The Employee will be entitled to four weeks paid vacation each year or such
other amount of paid vacation as may be provided for in the Employer’s written
vacation policy, if greater. Such vacation shall be taken in accordance with the
vacation policies of the Employer in effect for its senior managers from time to
time. Vacation must be taken by the Employee at such time or times as mutually
agreed by the Employee and the Employer. The Employee will also be entitled to
any paid holidays expressly provided for in the Employer’s policies.

6.    Termination.

6.1    Events of Termination.

(a) Death; Disability. In the event of the Employee’s death or Disability, the
Employee’s employment with the Employer shall be deemed terminated as of the end
of the month in which such death occurs or such Disability is determined, and
all rights, duties and obligations of the parties hereunder shall thereupon
cease, except for the Employee’s obligations under Section 7 and Section 8
hereof (in the case of a termination due to Disability), and the Employer’s
obligations under Sections 6.2(a) and 6.2(b) hereof, as the case may be.

(b) By The Employer for Cause. The Employee’s employment with the Employer may
be terminated at the option of and by written notice from the Employer if the
Senior Managers find Cause. Upon any such termination, all rights, obligations
and duties of the parties hereunder shall immediately cease (including, but not
limited to, the payment by the Employer of all Compensation), except for the
Employee’s obligations under Section 7 and Section 8 hereof.

(c) By The Employer Without Cause. The Employer may also terminate the
Employee’s employment at any time upon not less than ten (10) days advance
written notice without Cause. Upon expiration of such notice period, all rights,
obligations and duties of the parties hereunder shall immediately cease, except
for the Employee’s obligations under Section 7 and Section 8 hereof and the
Employer’s obligations under Section 6.2(c). The Employer may accelerate the
effective date of such termination if, in lieu of such notice, and in addition
to the payments required by Section 6.2(c) below, Employer continues to pay
Salary to Employee for a number of days equal to the number of days by which
Employer accelerated the effective date of Employee’s termination.

 

6



--------------------------------------------------------------------------------

(d) Voluntary Termination without Good Reason By Employee. The Employee may
terminate her employment with the Employer without Good Reason upon not less
than thirty (30) days advance written notice to the Employer; provided, however,
that after the receipt of such notice, the Employer may, in its discretion
accelerate the effective date of such termination at any time by written notice
to the Employee. Upon the effective date of any such termination, all rights,
obligations and duties of the parties hereunder shall immediately cease, except
for the Employee’s obligations under Section 7 and Section 8 hereof and the
Employer’s obligations under Section 6.2(d).

(e) Termination with Good Reason by the Employee. The Employee may terminate her
employment with the Employer with Good Reason upon advance written notice to the
Employer; provided, however, that after the receipt of such notice, the Employer
may, in its discretion accelerate the effective date of such termination at any
time by written notice to the Employee. Upon the effective date of any such
termination, all rights, obligations and duties of the parties hereunder shall
immediately cease, except for the Employee’s obligations under Section 7 and
Section 8 hereof and the Employer’s obligations under Section 6.2(e).

6.2 Termination Pay. Upon cessation of Employee’s employment with Employer, the
Employer will be obligated to pay the Employee (or, in the event of her death,
her designated beneficiary) only such compensation, if any, as is provided in
this Section 6.2. For purposes of this Section 6.2, the Employee’s designated
beneficiary will be such individual beneficiary or trust, located at such
address, as the Employee may designate by notice to the Employer from time to
time or, if the Employee fails to give notice to the Employer of such a
beneficiary, the Employee’s estate.

(a) Termination by Death. If the Employee’s employment terminates because of the
Employee’s death, in addition to the Benefits otherwise due the Employee, the
Employer will, in accordance with normal payroll practice, pay to the Employee’s
designated beneficiary the Employee’s Salary for a period of six (6) months.

(b) Termination upon Disability. If the Employee’s employment is terminated by
either party as a result of the Employee’s Disability, as determined under
Section 6.3, in addition to the Benefits otherwise due the Employee, the
Employer will, in accordance with normal payroll practice, continue to pay to
the Employee her Salary for a period of twelve (12) months following the
effective date of such termination.

(c) Termination by the Employer Without Cause. If the Employer terminates the
Employee’s employment without Cause, the Employer will (i) pay to Employee her
Salary, in accordance with normal payroll practice, for a period of twelve
(12) months, commencing no later than the tenth business day following receipt
by the Employer of an executed Release (as described below); (ii) waive the
applicable COBRA continuation coverage for Employee (and, if applicable her
spouse and eligible dependents) for a period of twelve (12) months; and
(iii) pay 100% of Employee’s Incentive Amount, in a lump-sum payment payable no
later then the tenth business day following the first anniversary of the receipt
by the Employer of an executed Release.

 

7



--------------------------------------------------------------------------------

(d) Termination by the Employee without Good Reason. If the Employee terminates
her employment other than with Good Reason, the Employer shall continue to pay
to the Employee her Salary for the shorter of: (i) thirty (30) days; or (ii) the
notice period provided by the Employee with respect to her termination.

(e) Termination by the Employee with Good Reason. If the Employee terminates the
Employee’s employment with Good Reason, she will be entitled to the same
payments and benefits described above in Section 6.2(c).

6.3 Definition of Disability. For purposes of this Agreement, “Disability” has
the meaning defined in Treas. Reg. § 1.409A-3(i)(4).

6.4 Release Required as a Condition of Severance. Notwithstanding any other
provision of this Agreement, payments under Section 6.2, above, are conditioned
on the Employee’s (a) immediate resignation, upon Employer’s request, from all
employee and director positions with the Employer and its affiliates;
(b) execution and delivery to the Employer, within the applicable review period
(e.g., 45 days or 21 days, depending on the context in which the termination
occurs) following the termination of her employment, and non-revocation of, a
general release of claims against the Employer and its affiliates in such form
as the Employer may reasonably require (the “Release”); and (c) the Employee’s
full compliance with the provisions of this Agreement following the termination
of her employment, including Sections 7 and 8 hereof. For avoidance of doubt,
the payments and benefits described in this Section 6.2 are in lieu of, and not
in addition to, any other severance arrangement maintained by the Employer.

7.    Non-Disclosure Covenant; Employee Inventions.

7.1 Acknowledgments by the Employee. The Employee acknowledges that (a) during
the Employment Period and as a part of her employment, the Employee will be
afforded access to Confidential Information; (b) public disclosure of such
Confidential Information could have an adverse effect on the Employer and its
business; (c) since the Employee possesses substantial expertise and skill with
respect to the Employer’s business, the Employer desires to obtain exclusive
ownership of each Employee Invention, and the Employer will be at a substantial
competitive disadvantage if it fails to acquire exclusive ownership of each
Employee Invention; (d) the Compensation provided to Employee hereunder
constitutes good and sufficient consideration for the Employee’s agreements and
covenants in this Section 7; and (e) the provisions of this Section 7 are
reasonable and necessary to prevent the improper use or disclosure of
Confidential Information and to provide the Employer with exclusive ownership of
all Employee Inventions.

 

8



--------------------------------------------------------------------------------

7.2 Agreements of the Employee. In consideration of the Compensation to be paid
or provided to the Employee by the Employer under this Agreement, the Employee
covenants as follows:

(a) Confidentiality.

(i) During and at all times following the Employment Period, the Employee will
hold in confidence the Confidential Information and will not disclose it to any
person except with the specific prior written consent of the Employer or except
as otherwise expressly permitted by the terms of this Agreement.

(ii) Any trade secrets of the Employer will be entitled to all of the
protections and benefits under applicable trade secret laws. If any information
that the Employer deems to be a trade secret is found by a court of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information will, nevertheless, be considered Confidential Information for
purposes of this Agreement. The Employee hereby waives any requirement that the
Employer submit proof of the economic value of any trade secret or post a bond
or other security.

(iii) None of the foregoing obligations and restrictions apply to any part of
the Confidential Information that the Employee demonstrates was or became
generally available to the public other than as a result of a disclosure by the
Employee.

(iv) The Employee will not remove from the Employer’s (or any Affiliate’s)
premises (except to the extent such removal is for purposes of the performance
of the Employee’s duties at home or while traveling, or except as otherwise
specifically authorized by the Employer in writing) any document, record,
notebook, plan, model, component, device, or computer software or code, whether
embodied in a disk or in any other form (collectively, the “Proprietary Items”).
The Employee recognizes that, as between the Employer and the Employee, all of
the Proprietary Items, whether or not developed by the Employee, are the
exclusive property of the Employer. Upon termination of this Agreement by either
party, the Employee will return to the Employer all of the Proprietary Items in
the Employee’s possession or subject to the Employee’s control, and the Employee
shall not retain any copies, abstracts, sketches, or other physical embodiment
of any of the Proprietary Items.

(b) Employee Inventions. Each Employee Invention will belong exclusively to the
Employer. The Employee acknowledges that all of the Employee’s writing, works of
authorship, creations, designs, layouts and methods related to the fabrication,
manufacture, processing and production of the Company’s products, and other
Employee Inventions are works made for hire and the property of the Employer,
including any copyrights, patents, or other intellectual property rights
pertaining thereto. If it is determined that any such works are not works made
for hire, the Employee hereby assigns to the Employer all of the Employee’s
right, title, and interest, including all rights of copyright, patent, and other
intellectual property rights, to or in such Employee Inventions. The Employee
covenants that she will promptly:

(i) disclose to the Employer in writing any Employee Invention;

(ii) assign to the Employer or to a party designated by the Employer, at the
Employer’s request and without additional compensation, all of the Employee’s
right to the Employee Invention for the United States and all foreign
jurisdictions;

 

9



--------------------------------------------------------------------------------

(iii) execute and deliver to the Employer such applications, assignments, and
other documents as the Employer may request in order to apply for and obtain
patents or other registrations with respect to any Employee Invention in the
United States and any foreign jurisdictions;

(iv) sign all other papers necessary to carry out the above obligations; and

(v) give testimony and render any other assistance at Employer’s expense, in
support of the Employer’s rights to any Employee Invention.

7.3 Disputes or Controversies. The Employee recognizes that should a dispute or
controversy arising from or relating to this Agreement be submitted for
adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by the
Employer, the Employee, and their respective attorneys and experts, who will
agree, in advance and in writing, to receive and maintain all such information
in secrecy, except as may be limited by written agreement among them.

8. Non-Competition and Non-Interference.

8.1 Acknowledgments By the Employee. The Employee acknowledges that: the
services to be performed by Employee under this Agreement are of a special,
unique and unusual character; and (b) the Compensation provided to the Employee
hereunder constitutes good and sufficient consideration for the Employee’s
agreements and covenants in this Section 8; and (c) the provisions of this
Section 8 are reasonable and necessary to protect the Employer’s business.

8.2 Covenants of the Employee. In consideration of the acknowledgments by the
Employee, and in consideration of the Compensation to be paid or provided to the
Employee by the Employer, the Employee covenants that the Employee will not,
directly or indirectly:

(a) during the Noncompetition Period, (i) solicit business from, or compete with
the Employer for the business of, any customer of the Employer where the
Employee is doing so in the same or similar business as the business conducted
by the Employer (i.e., the manufacturing, marketing and sales of either
impact-resistant or non-impact resistant commercial and/or residential windows
and doors, and vinyl patio or porch enclosures); (ii) own, operate, control,
finance, manage, advise, be employed or engaged by, perform any services for,
invest in or otherwise become associated in any capacity with, any business,
company, partnership, organization, proprietorship, or other entity, whose
activities compete in whole or in part with the activities of the Employer or
any of its Affiliates in any state of the United States in which the Employer or
any of its Affiliates conducted or conducts the manufacturing, marketing,
distribution and/or sales of completed commercial and/or residential window and
door products (a “Competitive Business”); or (iii) engage in any practice the
purpose or effect of which is to intentionally evade the provisions of this
covenant; provided, however, that the Employee may purchase or otherwise acquire
up to (but not more than) three percent (3%) of any class of securities of any
Competitive Business (but without otherwise participating in the activities of
such Competitive Business) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934; or

 

10



--------------------------------------------------------------------------------

(b) whether for the Employee’s own account or the account of any other person
(i) solicit or induce, directly or indirectly, whether or not for consideration,
any employee or agent of the Employer to terminate her or her relationship with
the Employer; or (ii) induce or attempt to induce any customer, supplier,
service provider, vendor, consultant or contractor of the Employer to terminate
or adversely change its relationship with the Employer or otherwise interfere
with any relationship between the Employer and any of the Employer’s customers,
prospective customers, suppliers, service providers or contractors.

8.3 Enforceability; Notice. If any covenant in Section 8.2 is held to be
unreasonable, arbitrary, or against public policy, such covenant will be
considered to be divisible with respect to scope, time, and geographic area, and
such lesser scope, time, or geographic area, or all of them, as a court of
competent jurisdiction may determine to be reasonable, not arbitrary, and not

against public policy, will be effective, binding, and enforceable against the
Employee. The period of time applicable to any covenant in Section 8.2 will be
extended by the duration of any violation by the Employee of such covenant. The
Employee will, while the covenant under Section 8.2 is in effect, give notice to
the Employer, within ten (10) days after accepting any other employment, of the
identity of the Employee’s employer. Employer may notify such employer that the
Employee is bound by this Agreement and, at the Employer’s election, furnish
such employer with a copy of this Agreement or relevant portions thereof.

9. General Provisions.

9.1 Injunctive Relief and Additional Remedy. The Employee acknowledges that the
injury that would be suffered by the Employer as a result of a breach of the
provisions of this Agreement (including any provision of Section 7 and
Section 8) would be irreparable and that an award of monetary damages to the
Employer for such a breach would be an inadequate remedy.

Consequently, the Employer will have the right, in addition to any other rights
it may have, at Employer’s cost, to obtain injunctive relief to restrain any
breach or threatened breach or otherwise to specifically enforce any provision
of this Agreement, and the Employer will not be obligated to post bond or other
security in seeking such relief.

9.2 Covenants of Sections 7 and 8 are Essential and Independent. The covenants
by the Employee in Section 7 and Section 8 are essential elements of this
Agreement, and without the Employee’s agreement to comply with such covenants,
the Employer would not have entered into this Agreement, offered continued
employment to the Employee or offered the Employee the Salary and Benefits and
other consideration provided hereunder. The Employee’s covenants in Section 7
and Section 8 are independent covenants and the existence of any claim by the
Employee against the Employer under this Agreement or otherwise, or against any
Affiliate of Employer, will not excuse the Employee’s breach of any covenant in
Section 7 or Section 8. If the Employee’s employment hereunder expires or is
terminated, this Agreement will continue in full force and effect as is
necessary or appropriate to enforce the covenants and agreements of the Employee
in Section 7 and Section 8.

 

11



--------------------------------------------------------------------------------

9.3 Representations and Warranties by the Employee. The Employee represents and
warrants to the Employer that the execution and delivery by the Employee of this
Agreement do not, and the performance by the Employee of the Employee’s
obligations hereunder will not, with or without the giving of notice or the
passage of time, or both: (a) violate any judgment, writ, injunction, or order
of any court, arbitrator, or governmental agency applicable to the Employee; or
(b) conflict with, result in the breach of any provisions of or the termination
of, or constitute a default under, any agreement to which the Employee is a
party or by which the Employee is or may be bound.

9.4 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

9.5 Binding Effect; Delegation of Employee’s Duties Prohibited. This Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective successors, assigns, heirs, and legal representatives,
including any Affiliate to which Employer may assign this Agreement or any
entity with which the Employer may merge or consolidate or to which all or
substantially all of its assets may be transferred. The duties and covenants of
the Employee under this Agreement, being personal, may not be delegated or
assigned.

9.6 Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given (a) when
delivered by certified U.S. mail, return receipt requested, to the address(es)
below, or (b) one business day after deposit with a nationally recognized
overnight delivery service (receipt and next day delivery requested), in each
case to the appropriate addresses set forth below (or to such other addresses as
a party may designate by notice to the other parties):

 

If to Employer:   PGT Innovations, Inc.   1070 Technology Drive   Nokomis,
Florida 34275   Attention: Senior Vice President, Human Resources
If to Employee:  

 

    

 

    

 

  

 

12



--------------------------------------------------------------------------------

9.7 Entire Agreement; Amendments. This Agreement, as it may be amended from time
to time, contains the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior employment arrangements (as the
same may have been amended from time to time) and other agreements or
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof. This Agreement may not be amended orally, but only by an
agreement in writing signed by the parties hereto.

9.8 Governing Law; Venue and Jurisdiction. This Agreement shall be governed by
and construed under Florida law, without regard to conflict of laws principles.
The parties agree that any lawsuit between them arising under this Agreement
shall be filed in any state or federal court located in or for Sarasota County,
Florida, and each of the parties hereby agrees, acknowledges and submits itself
to the exclusive jurisdiction and venue of such courts for the purposes of such
lawsuit and agrees to accept service of process in accordance with the
provisions for delivery of notice set forth in Section 9.6 hereof.

9.9 Section Headings; Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the

word “including” does not limit the preceding words or terms.

9.10 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

9.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement on the date first written above.

 

PGT INNOVATIONS, INC. (“Employer”) By:   /s/ Debbie LaPinska Printed Name:
Debbie LaPinska Title: Sr. Vice President, Human Resources /s/ Sherri Baker
Printed Name: Sherri Baker (“Employee”)

 

14